                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


STEVEN BELL,

              Plaintiff,

              v.                                      CASE NO. 18-3232-SAC

(FNU) ENGLISH, Warden,
USP-Leavenworth, et al.,

              Defendants.



                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Steven Bell is hereby required to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why this action should not be dismissed due to the

deficiencies in Plaintiff’s Complaint that are discussed herein.      Plaintiff is also given the

opportunity to file a complete and proper amended complaint that cures all the deficiencies

discussed herein.

I. Nature of the Matter before the Court

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights action. At the

time of filing, Plaintiff was in federal custody at USP Leavenworth in Leavenworth, Kansas

(“USPL”). Plaintiff alleges that the SHU at USPL is extremely unsanitary, with black mold on

the walls and “by the beds in showers,” and with insects roaming rampant. Plaintiff alleges that

the SHU is so unsanitary that he had to be treated for scabies on August 22, 2018. Plaintiff

alleges that CO Neighbors refused to take Plaintiff’s legal mail, insinuating he was afraid of




                                                1
contamination, and informed other inmates of the situation, violating Plaintiff’s medical privacy

and causing him to seek psychological damages and mental anguish damages.

       He alleges that “staff” treat inmates unfairly to the point that they are incapable of

serving their sentences with dignity and “often without due process.” Plaintiff claims that staff

obstruct justice and mistreat and abuse prisoners. Plaintiff also claims that Unit Manager Wilson

retaliated against Plaintiff by falsely telling SHU inmates that Plaintiff was in protective custody,

causing Plaintiff mental anguish and psychological damage.

       Plaintiff names as Defendants Warden English and CO Neighbors.                Plaintiff seeks

$1,000,000 in physical damages, $1,000,000 in mental anguish damages, $1,000,000 in

psychological damages, $1,000,000 for placing his life in jeopardy; $1,000,000 for violations of

due process; and $1,000 for humiliation and degradation.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings



                                                 2
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the



                                                   3
complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       1. Conditions of Confinement

       Plaintiff alleges that the SHU is unsanitary with the presence of insects and black mold.

A prison official violates the Eighth Amendment when two requirements are met. Farmer v.

Brennan, 511 U.S. 825, 834 (1994).         “First, the deprivation alleged must be, objectively,

‘sufficiently serious.’” Id. To satisfy the objective component, a prisoner must allege facts

showing he or she is “incarcerated under conditions posing a substantial risk of serious harm.”

Id.; Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005). The Eighth Amendment requires

prison and jail officials to provide humane conditions of confinement guided by “contemporary

standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). The Supreme Court has

acknowledged that the Constitution “‘does not mandate comfortable prisons,’ and only those

deprivations denying ‘the minimal civilized measure of life’s necessities’ are sufficiently grave

to form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298

(1991) (internal citations omitted). Indeed, prison conditions may be “restrictive and even

harsh.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Under the Eighth Amendment,



                                                 4
(prison) officials must provide humane conditions of confinement by ensuring inmates receive

the basic necessities of adequate food, clothing, shelter, and medical care and by taking

reasonable measures to guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287, 1291

(10th Cir. 2001) (citation omitted).

       The second requirement for an Eighth Amendment violation “follows from the principle

that ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’”

Farmer, 511 U.S. at 834. Prison officials must have a “sufficiently culpable state of mind,” and

in prison-conditions cases that state of mind is “deliberate indifference” to inmate health or

safety. Id. “[T]he official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

“The Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and

unusual ‘punishments.’” Id. It is not enough to establish that the official should have known of

the risk of harm. Id.

       Because the sufficiency of a conditions-of-confinement claim depends upon “the

particular facts of each situation; the ‘circumstances, nature, and duration’ of the challenged

conditions must be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)

(quoting Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls .

. . the length of exposure to the conditions is often of prime importance.” Id. As the severity of

the conditions to which an inmate is exposed increases, the length of exposure required to make

out a constitutional violation decreases. Accordingly, “minor deprivations suffered for short

periods would not rise to an Eighth Amendment violation, while ‘substantial deprivations. . .’

may meet the standard despite a shorter duration.” Id. (citations omitted).




                                                5
        It is unclear how long Plaintiff was exposed to the alleged conditions. Plaintiff alleges no

facts showing that Defendants “both knew of and disregarded an excessive risk to [his] health or

safety” related to his exposure to mold, insects or scabies. See Weldon v. Ramstad-Hvass, 512 F.

App’x 783, 794 (10th Cir. 2013). A “bare allegation of [the presence of] mold . . . does not

create a reasonable inference regarding the sort of threat to [a plaintiff’s] mental or physical well

being which is necessary for violation of the Eighth Amendment.” Cox v. Grady Cty. Detention

Center, 2008 WL 1925052, at *3–4 (W.D. Okla. April 29, 2008) (citing Dittmeyer v. Whetsel, 91

F. App’x 111 (10th Cir. Feb. 11, 2004)).

        Plaintiffs’ allegations fail to allege a “sufficiently serious” deprivation or facts showing

he is “incarcerated under conditions posing a substantial risk of serious harm.” Plaintiff has also

failed to allege “deliberate indifference” by Defendants. Plaintiff’s complaints regarding the

conditions of his confinement at USPL is subject to dismissal for failure to state a claim of cruel

and unusual punishment.

        2. Retaliation

        Plaintiff claims that Unit Manager Wilson retaliated against him by telling other SHU

inmates that Plaintiff was in protective custody. Plaintiff does not name Wilson as a defendant.

Furthermore, he fails to state a claim of retaliation. “[I]t is well established that an act in

retaliation for the exercise of a constitutionally protected right is actionable under [42 U.S.C.]

Section 1983 even if the act, when taken for a different reason, would have been proper.” Smith

v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (citations omitted). The Tenth Circuit has held

that:

        Government retaliation against a plaintiff for exercising his or her First
        Amendment rights may be shown by proving the following elements: (1) that the
        plaintiff was engaged in constitutionally protected activity; (2) that the
        defendant’s actions caused the plaintiff to suffer an injury that would chill a


                                                 6
         person of ordinary firmness from continuing to engage in that activity; and (3)
         that the defendant’s adverse action was substantially motivated as a response to
         the plaintiff’s exercise of constitutionally protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

         However, an “inmate claiming retaliation must allege specific facts showing retaliation

because of the exercise of the prisoner’s constitutional rights.” Fogle v. Pierson, 435 F.3d 1252,

1264 (10th Cir. 2006) (quotations and citations omitted). Thus, for this type of claim, “it is

imperative that plaintiff’s pleading be factual and not conclusory.                         Mere allegations of

constitutional retaliation will not suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir.

1990). “To prevail, a prisoner must show that the challenged actions would not have occurred

‘but for’ a retaliatory motive.” Baughman v. Saffle, 24 F. App’x 845, 848 (10th Cir. 2001)

(citing Smith v. Maschner, 899 F.2d 940, 949–50 (10th Cir. 1990); Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir. 1998)).

         Plaintiff’s claims of retaliation are subject to dismissal for failure to allege adequate facts

in support of the claims. Plaintiff’s allegations regarding retaliation are generally conclusory,

lacking facts to demonstrate any improper retaliatory motive.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1



1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (18-3232-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,

                                                          7
Plaintiff is given time to file a complete and proper amended complaint in which he (1) shows he

has exhausted administrative remedies for all claims alleged; (2) raises only properly joined

claims and defendants; (3) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (4) alleges sufficient facts to show

personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

February 4, 2019, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons

stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until February 4, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated in Topeka, Kansas, on this 15th day of January, 2019.



                                                     s/ Sam A. Crow
                                                     Sam A. Crow
                                                     U.S. Senior District Judge



where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                        8
